Page.1 of 1 PagelD #: 214

  
   
 
   

Case 2:20-cv-00012-JRS-MJD eee acinar Filed 02¥11/

AM 0 GUD) ae. \ Cty

CO i nS fb
™ ‘ io i %

   

NAS Sans, re. cNetete ue LN we \e seadrou

Oo es Vee eweer &VTr; “
ye \ov 3. ncrdesi Reger S$ze bbGas J <i AA \gute best be oe |eames } x Ld-cv
on uf wi }

DDOAI-SRE- MB CSB, SS /¢ eg ng ne Serer
, -a pen
iN »\ cet ae preg ee “AS dy les ~ doc Tore wresecg rn

\
ALT Pas Cee \
a > ds er P Niet TO? ate ‘geal ;

Re Os
0) wee 0 ete Sa) Ber, on) FOE Se Seg Fina he bie

A
a \ ry
Yo aa war on) v ‘ ae WoT reasiweh Wi \
eer A Sus! cn . \ys LM
a . © A . XN - ae > Reese S nck me’ W nN AES Pgh
Mu 1 RUSL tag onle Gy = ee \ Va A \
% < “Ky ge
Sey Sw TR LSUCS cond % received Ne Wi VG ens
Peleg on fied cae Se oat er as wy A i . 1
wo to ~ oh \ A Wey 4 Coy Yaa TC TPS
yaa, € ‘ elec ane ASS CATA «Oa 4 Neges wc ke reuened i ma me b . \ wt
Qa \ ‘ Le vA . RIS INS .
de ; entries . te AL €p art OPENLY, A Ae 0 it A we” ’ S ") %
‘<< aay 4 4 .
Re LEA om oo toMy pn ce af WW TULOTYS ¢
TO \ ot ; an mw O vig LO GUT Ve \
he T Are Were ay & - RONDA 1 iv * et
3 ‘
x i

\\ Yer  .

4 ACY a nm

at f .
4 =y - ve Bes dy pre ae
we ye € nn eee
may A we ern —
+
o,
C Pt
; a hes af
3g 3 “iy i
= we ft é : i one
Nem OE
3 eo ha : pues
‘

 
